Citation Nr: 0110788	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  98-10 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU) for the period prior to July 23, 1998.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1965 to April 1971 and in the United States 
Navy from September 1976 to September 1978 and from October 
1979 to December 1986.

This appeal to the Board of Veterans Appeals (Board) arises 
from a rating decision in June 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

In May 2000, the Board remanded this case to the RO for 
adjudication of a claim of entitlement to an effective date 
earlier than July 23, 1998, for assignment of a schedular 
evaluation of 100 percent for a thyroid disorder and 
associated conditions.  In May 2000, the RO denied that claim 
and issued a supplemental statement of the case; in a cover 
letter, the RO notified the veteran that he had 60 days from 
the date of mailing of the supplemental statement of the case 
to perfect an appeal on the new issue.  The veteran did not 
file a timely substantive appeal of the denial of an 
effective date earlier than July 23, 1998, for assignment of 
a schedular evaluation of 100 percent for a thyroid disorder 
and associated conditions and, consequently, that issue is 
not before the Board at this time.  See 38 C.F.R. § 20.302(c) 
(2000).


FINDING OF FACT

1. Prior to July 23, 1998, the combined disability rating for 
the veteran's service connected disabilities was 50 
percent.

2. Prior to July 23, 1998, there was no competent evidence 
that the veteran's service connected disabilities were 
exceptional or unusual in nature or precluded 
substantially gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to TDIU on a schedular or 
extraschedular basis for the period prior to July 23, 1998, 
are not met.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341. 

In the instant case, prior to July 23, 1998, the veteran's 
service connected disabilities were:  hyperthyroidism with 
hypertension, evaluated as 30 percent disabling; arthritis of 
the lumbar spine, with mild disc bulges at L-5 S-1, evaluated 
as 20 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and bilateral hearing loss, evaluated as 
noncompensably disabling.  The combined rating was 50 percent 
and, therefore, the veteran did not meet the schedular 
requirements for the assignment of a TDIU.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Nevertheless, a total compensation rating based on individual 
unemployability may be granted even though the disability 
rating does not meet the schedular criteria if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  The term unemployability, as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91, 57 Fed. Reg. 2317 (1992).

The evidence of record shows that no physician or vocational 
expert has ever found that the veteran was unable to secure 
and follow a substantially gainful occupation prior to July 
23, 1998, by reason of his service connected disabilities.  
He has not submitted evidence from employers or prospective 
employers to the effect that he was unable to secure and 
follow a substantially gainful occupation prior to July 23, 
1998, by reason of his service connected disabilities.  The 
Board, therefore, finds that there is no competent evidence 
of record that the veteran was entitled to TDIU, on a 
schedular or extraschedular basis, prior to July 23, 1998, 
and entitlement to that benefit is not established. 38 C.F.R. 
§§ 3.340, 3.341, 4.16.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities for the period prior to July 23, 1998, is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

